F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                   FEB 7 1997
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 ARIC KNOX,

        Petitioner-Appellant,
 v.                                                           No. 96-6297
                                                       (D.C. No. CIV-96-652-A)
 RON WARD,                                           (Western District of Oklahoma)

        Respondent-Appellee.




                                          ORDER


Before SEYMOUR, Chief Judge; PORFILIO and MURPHY, Circuit Judges.



       Appellant has failed to demonstrate the denial of a constitutional right by showing

the issues raised in his appeal are debatable among jurists; that a court could resolve the

issues differently; or that the questions deserve further proceedings. Essentially for the

reasons stated in the recommendation of the magistrate judge contained in the record, the

certificate of appealability is DENIED and the appeal is DISMISSED. 28 U.S.C.

§ 2253(c)(2); Lennox v. Evans, 87 F.3d 431 (10th Cir. 1996).

                                           ENTERED FOR THE COURT


                                           John C. Porfilio
                                           Circuit Judge